                            Case 3:20-cv-03813-CRB Document 54 Filed 03/01/21 Page 1 of 2




                       1   Kerry S. Culpepper, HI Bar No. 9837, pro hac vice
                           Culpepper IP, LLLC
                       2   75-170 Hualalai Road, Suite B204
                           Kailua Kona, HI 96740
                       3
                           Tel: 808-464-4047
                       4   Fax: 202-204-5181
                           kculpepper@culpepperip.com
                       5
                           Tobi Clinton, (SBN 209554)
                       6   330 Vernon St., Unit 795
                           Roseville, CA 95678
                       7
                           Tel: 650-735-2137
                       8   Fax: 202-204-5181
                           tclinton@culpepperip.com
                       9
                           Attorneys for Defendants: DALLAS BUYERS CLUB, LLC, a Texas LLC; DALLAS BUYERS
                   10      CLUB, LLC, a California LLC; GLACIER FILMS 1, LLC; DOUBLE LIFE PRODUCTIONS,
                           INC.; VOLTAGE PICTURES, LLC; COOK PRODUCTIONS, LLC; WWE STUDIOS FINANCE
                   11      CORP.; MON, LLC; TBV PRODUCTIONS, LLC; CELL FILM HOLDINGS, LLC; VENICE PI,
                           LLC; I AM WRATH PRODUCTION, INC.; POW NEVADA, LLC; HEADHUNTER, LLC;
                   12      NICOLAS CHARTIER; AVI LERNER; VOLTAGE PRODUCTIONS, INC.; and KILLING LINK
                           DISTRIBUTION, LLC.
                   13

                   14                                UNITED STATES DISTRICT COURT
                   15                             NORTHERN DISTRICT OF CALIFORNIA
                   16       HURRICANE ELECTRIC LLC,
                                                                         Case No.: 3:20-CV-3813-CRB
                   17                            Plaintiffs,
                   18              v.                                       STIPULATION FOR DISMISSAL WITH
                                                                            COURT RETAINING JURISDICTION TO
                   19       DALLAS BUYERS CLUB, LLC, et al.                 ENFORCE SETTLEMENT AGREEMENT
                                                                             ORDER
                   20                            Defendants.
                   21

                   22
                                  HURRICANE ELECTRIC, LLC (“Plaintiff”), through its counsel Neil D. Greenstein, and
                   23
                           DALLAS BUYERS CLUB, LLC, a Texas LLC, DALLAS BUYERS CLUB, LLC, a California
                   24
                           LLC; GLACIER FILMS 1, LLC; DOUBLE LIFE PRODUCTIONS, INC.; VOLTAGE
                   25
                           PICTURES, LLC; COOK PRODUCTIONS, LLC; WWE STUDIOS FINANCE CORP.; MON,
                   26
                           LLC; TBV PRODUCTIONS, LLC; CELL FILM HOLDINGS, LLC; VENICE PI, LLC; I AM
                   27
                           WRATH PRODUCTION, INC.; POW NEVADA, LLC; HEADHUNTER, LLC; NICOLAS
                   28
                           CHARTIER; AVI LERNER; VOLTAGE PRODUCTIONS, INC.; and KILLING LINK
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD                                                    1
                              STIPULATION FOR DISMISSAL
     SUITE B204

                                                                                       CASE # 3:20-CV-3813-CRB
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
                            Case 3:20-cv-03813-CRB Document 54 Filed 03/01/21 Page 2 of 2




                            DISTRIBUTION, LLC ("Defendants"), through their counsel Kerry S. Culpepper, submit this

                       2    stipulation requesting dismissal.

                       3           The parties have agreed to a settlement. Pursuant to Federal Rule of Civil Procedure

                       4    41(a)(2), the parties request that the Court dismiss this action and all claims and potential

                       5    counterclaims subject to the Court retaining jurisdiction to enforce the terms of a written

                       6    Confidential Settlement Agreement.

                       7           Each party is to bear its own costs and attorneys' fees.

                       8
                                                                27 2021.
                            DATED Kailua-Kona, Hawaii, February _,
                       9
                                                                          Respectfully submitted,
                   10
                                                                          CULPEPPER IP,LLLC
                   11

                   12                                                     /s/ Kerry S. Culpepper
                                                                          Kerry S. Culpepper
                   13                                                     Attorneyfor Defendants
                   14

                       15                                                 Respectfully,
                       16                                                 NEIL D. GREENSTEIN
                                                                          MARTIN R. GREENSTEIN
                       17                                                 JOHN L. ROBERTS
                                                                          TECHMARK
                   18
                                   Dated: FebruaryA^ 2021
                       19                                                   Neil D. Greenstein
                                                                          Attorneys for Plaintiff
                   20

                   21
                                                                         ORDER
                   22                                                  [L.R. 7-12]
                   23              PURSUANT TO STIPULATION, IT IS SO ORDERED.
                   24

                   25               Dated: ________,
                                            March 1 2021
                                                                                  Charles R. Breyer
                   26                                                             United States District Judge
                   27

                   28

CULPEPPER IP. LLLC
75-170 Hualalai Road
     Suite B204
    Kailua-kona,                  STIPULATION FOR DISMISSAL                                   CASE NO. 3:20-CV-3813-CRB
    Hawaii 96740
  (808)464-4047
